Title: From John Adams to William Lee, 19 November 1780
From: Adams, John
To: Lee, William


     
      Dear Sir
      Amsterdam Nov. 19. 80
     
     I am honoured with yours of the 15 and congratulate you on your Recovery, and that of your Family, mine have all luckily escaped hitherto.
     The Relaxation of Mr. L.s Confinement is owing intirely to the Ministry getting Information that the opposition intended to make a Motion about him. This would have made so much Noise and excited so many Speculations, that they had reason to dread it.
     Ten Thousand Men, if to be found will not repair the Waste made by sickness and the sword in N. A. and the W. I. last Year. But they will not obtain half the Number.
     There cannot be three greater Absurdities, than the three Systems you mention. As to the last, I believe you are mistaken. I never Suspected any such System. I am Sure the Conduct was not calculated upon any Such Principle.
     A Zeal for the Union of the 13 States, is in my opinion one of the first Duties of every American Citizen. For altho I am myself of opinion, that All the 13 would maintain their Independancy, if they were rent into two or three Divisions—yet there would be too much Hazard of Britains prevailing over some—and if she should not prevail over any, yet the different divisions of the continent, would soon be at War, with each other.
     The Resolves of the Associations merit Attention, but I Scarcely think the Debates worth reading. Even the Idol Fox is as crude, indigested, and little to be depended on in American affairs as the Ministry. Nothing in England merits the Attention of an Honest Man or a Lover of Liberty but the Committees, yet so many ignorant and unprincipled Men get Credit there, that I see no Prospect of their doing any Thing well.
     Sir J. Y. Mem. is a Master Piece. It is a curiosity. We shall See how this Measure will end. Whether the Republick will join the armed Neutrality I know not, if they do not, it will be wholly owing to this memorial, and the British Ministry will have answered their End. But this will not content them. The King of England having declared War, against Mr. V. Berkel and the Burgomasters of Amsterdam, must go on, and Support the Dignity of his Character. If any Man or Men whom he has charged with Faction, Cabal, Sacrificing general Interests to private Views, Violations of the Law of Nations, Disturbance of the Peace &c. are ever forgiven, I shall be mistaken.
     Is not Arnold an Acquisition—a Cripple, hobbling on Crutches, charged with Peculation, reprimanded at the head of the Army, and likely to be prosecuted at common Law, flying from Vengeance. Nothing can be a fuller Proof of Weakness, than such miserable shifts of Bribery and Treachery. The meanness of it, will make them despized by all Men. With great Regard, your humble sert.
    